Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
The amendment filed on 12/17/2021 has been entered. Claims 1-6, 8-10, 12-21, and new claims 23-24 remain pending in the application, the amendments necessitated the new ground of rejection in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 10, 18, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US20060174707, "Zhang" in view of JPH04371775A, “HASHIMOTO”, Netter (US4635668A, prior art of record) and US 20170131174 A1”Enev”.
Regarding claim 1, Zhang in Figs.1-6 discloses a system for analyzing water in a plumbing system (e.g. Fig.4: liquid carrying infrastructure 800 and drainage infrastructure 900), the system comprising: a first sensor(e.g. Fig.4 110) that is configured to measure pressure within a pipe (e.g.910/810 – DM110 comprises vibration sensor as disclosed in ¶0075 that are a type of pressure sensors) in the plumbing system (liquid carrying infrastructure 800 and drainage infrastructure 900) as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows) a second sensor(e.g.108) that is configured to measure the pressure within the pipe (e.g.910-810) in the plumbing system (e.g. 800/900) as a function of time; a processor (100/120 and ¶0076) that is configured to determine a water (water leak 850 and for example in ¶0048 discloses that temperature sensor signal with vibration signal to determine the occurrence of an event that is likely to cause water damage) within the pipe (810/910) by analyzing (comparing different normal and abnormal signatures stored in the memory with any observed event and 

 Zhang fails to explicitly disclose, 1) to measure the pressure within the pipe as a function of time and 2) to explicitly disclose the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen (although in ¶0048 and ¶0076 discloses detecting freezing temperatures and vibrational sensors to identify a damaging effect resulting freezing water) 3) pressure as a function of time is analyzed using machine learning techniques to determine the state of the water 4) a transceiver that is configured to send a signal using the interface to open the valve to release pressure in response to the state of the water indicating that the water within the pipe is likely to freeze.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pressure measurements as a function of time to predict freezing state of water as taught by HASHIMOTO for Zhang’s control system and method. One of ordinary skill in the art would know the freezing state of water increases the possibility of damage or burst and using pressure measurements as a function of time to predict freezing state of water makes a plumbing system more reliable and better protected. 

Netter teaches in Figs.1-2 to open the valve (20 that is connected to the pipe 22 and freeze line control 10) to release pressure in response to the state of the water indicating that the water within the pipe is likely to freeze (Col.2 lines 36-41).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Zhang and Netter so that Zhang’s transceiver 100 that is configured to send a signal send a signal open the valve to release pressure in response to the state of the water indicating that the water within the pipe is likely to freeze as taught by Netter in Zhang’s monitoring system. One of ordinary skill in the art would know when there is a potential for burst resulting freezing pipes the opening of valve increases the pipes protection.

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Zhang, HASHIMOTO and Enev so that pressure as a function of time is analyzed using machine learning techniques to determine the state of the water as taught by Enev in Zhang’s monitoring system and Zhang’s transceiver that is configured to send a signal using the interface to open the valve. One of ordinary skill in the art would have been motivated to use machine learning techniques and interfaces to minimize human’s errors with automating doing the right actions.

Regarding claim 2, Zhang fails to further disclose the state of the water is determined by analyzing a slope of the pressure within the pipe as a function of time.

HASHIMOTO in figure 2 teaches the state of the water is determined by analyzing a slope of the pressure within the pipe 2,5 as a function of time (¶0005- detect freezing of water inside the heat exchanger and ¶0011-¶0012,the change in ΔP before and after freezing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pressure measurements as a function of time to predict freezing state of water as taught by HASHIMOTO for Zhang’s control system and method. One of ordinary skill in the art would know the freezing state of water increases the possibility of damage or burst and using pressure measurements as a function of time to predict freezing state of water makes a plumbing system more reliable and better protected. 
Regarding claim 3, Zhang in view of HASHIMOTO further discloses the state of the water is determined by performing a spectral analysis of the pressure within the pipe as a function of time (e.g. Figs. 2a-2c and ¶0093-¶0094).

Regarding claim 5, Zhang in view of HASHIMOTO further discloses a transmitter (¶0075 and FIG.1 DM 100 and DM: 102, 104, 108 and 110 in Fig.4) that is configured to transmit a sonar tone (¶0075 received by transducer module110 shown in Fig.1 for detecting vibration signal) toward the second location (e.g. Section 810 in Fig.4) that corresponds to the state (850 and ¶0039 or ¶0117-¶0119) of the water; and at least one of: a first receiver (e.g. 110 and ¶0117-¶0119) that is configured to receive the sonar tone after the sonar tone has been transmitted through the second location (leak location 850), or a second receiver (e.g.108) that is configured to receive the sonar tone after the sonar tone has been reflected at the second location (location of leak 850 on pipe 810), wherein the processor (¶0075-100/120 )is further configured to confirm the state of the water by analyzing (e.g. ¶0118 and¶0119) a signal corresponding to the sonar tone from at least one of the first receiver or the second receiver.

Regarding claim 6, Zhang in view of HASHIMOTO discloses the processor (100) is further configured to determine the second location (location of leak 850 on 810) that corresponds to the state of the water by analyzing the pressure within the pipe as a function of time (signal processing 120/100 compares any vibration signature that are in time or frequency domain with vibration signals to determine in locating the leak in case of burst pipes as an example ¶0117-¶0119).

Regarding claim 10, Zhang in view of HASHIMOTO further discloses the processor 100 is further configured to determine whether the pipe has burst (e.g. ¶0063) by analyzing the pressure within the pipe (e.g. 810) as a function of time (detectable signals as shown in Figs.2a-

Regarding claim 18, Zhang further disclose comprising sending, by a transceiver (Fig.1 110/100), a signal to a valve (e.g.VCM 150) that is connected to the pipe (800/900) as a function of the state of the water to release pressure.  

Zhang fails to disclose to open the valve as a function of the state of the water to release pressure.  
Netter teaches in Figs.1-2 a valve 20 that is connected to the pipe 22; and to open (freeze line control 10) the valve 20 as a function of the state of the water to release pressure (Col.2 lines 36-41).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a signal to open the valve as taught by Netter in Zhang’s monitoring system. One of ordinary skill in the art would know when there is a potential for burst resulting freezing pipes the opening of valve increases the pipes protection.

Regarding claim 23, Zhang fails to disclose the machine learning techniques identifies a location of fault inside the plumbing system.

Enev in ¶0083 teaches the machine learning techniques identifies a location of fault inside the plumbing system (¶0083- pressure signals detecting state of water such as leakages are determined by machine learning techniques and in ¶0099 teaches machine learning techniques are performed to determine water states related to e.g., water leakage more accurately).


Regarding claim 24, Zhang fails to disclose the transceiver (100) is configured to open the valve corresponding to location of the fault.
Netter teaches in Figs.1-2 to open the valve (20 that is connected to the pipe 22 and freeze line control 10) corresponding to location of the fault (Col.2 lines 36-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Zhang and Netter so that Zhang’s transceiver 100 that is configured to send a signal send a signal open the valve corresponding to location of the fault that is freezing as taught by Netter in Zhang’s monitoring system. One of ordinary skill in the art would know when there is a potential for burst resulting freezing pipes the opening of valve increases the pipes protection.

Claims 4, 12-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang , HASHIMOTO”, Netter, and Enev in view of US 5287876 A “Takahashi”.
Regarding claim 4, Zhang in view of HASHIMOTO further discloses the state of the water is confirmed by analyzing temperature measurements (e.g. sensors 210 in Fig.4 and ¶0120) at least one of within a building that houses the pipe or outside of the building that houses the pipe.
Zhang fails to disclose adjusting temperature of the building or a zone in the building based on the state of the water is likely to freeze.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust temperature of zone or water of Zhang’s system as taught by Takahashi. One of ordinary skill in the art would know it is required to prevent water temperature drops and freezing (Takahashi- C.4 L.8-10).
Regarding claim 12, Zhang in Figs.1-6 discloses a method for analyzing water in a plumbing system(e.g. Fig.4: liquid carrying infrastructure 800 and drainage infrastructure 900), the method comprising: measuring, by a first sensor (e.g.Fig.4 110), pressure within a pipe (e.g.910/810 – DM110 comprises vibration sensor as disclosed in ¶0075 that are a type of pressure sensors) in the plumbing system (e.g. 800/900) as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows), wherein the first sensor (e.g.Fig.4 110) is arranged at a first location (910) within the plumbing system (e.g. 800/900) that is remote from a second location (e.g. 850/810) within the plumbing system(e.g. 800/900) that corresponds to a (water leak 850 and for example in ¶0048 discloses that temperature sensor signal with vibration signal to determine the occurrence of an event that is likely to cause water damage) within the pipe (e.g.810); measuring, by a second sensor (e.g. 108), the pressure within the pipe in the plumbing system as a function of time (¶0117-¶0119 and Figs. 3-4), wherein the second sensor (e.g. 108) is arranged at a third location (900) within the plumbing system (800/900) that is remote from the second location (810) within the plumbing system(800/900) that corresponds to the (water leak 850 and for example in ¶0048 discloses that temperature sensor signal with vibration signal to determine the occurrence of an event that is likely to cause water damage);  determining, by a processor (120/100), the (water leakage 850) by analyzing the pressure within the pipe as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid 

Zhang fails to explicitly disclose determining the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen, analyzing the pressure within the pipe as a function of time using machine learning techniques and adjusting temperature of a zone of a building where the plumbing system is placed based on the state of the water determined with the machine learning techniques.

HASHIMOTO in Figs 1-3 teaches determining the state of the water comprises at least one of a prediction that the water within the pipe (2, 5, 1) will freeze or a determination that the water within the pipe has frozen (¶0005- detect freezing of water inside the heat exchanger and ¶0011-¶0012, the change in ΔP before and after freezing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining the state of the water comprises at least one of a prediction that the water within the Zhang’s pipe system and monitoring method as taught by HASHIMOTO. One of ordinary skill in the art would know the freezing state of water increases the possibility of damage or burst and using pressure measurements as a function of time to predict freezing state of water makes a monitoring system and method for a plumbing system to be more reliable and better protected. 

Takahashi in col.4 lines 8-10 teaches adjusting temperature of a zone of a building where the plumbing system is placed based on the state of the water (the prior art “Takahashi” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjusting temperature of a zone where the Zhang’s plumbing system is placed based on the state of the water as taught by Takahashi One of ordinary skill in the art would know it is required to prevent water temperature drops and freezing (Takahashi- C.4 L.8-10).
Enev in ¶0083 teaches analyzing the pressure within the pipe as a function of time using machine learning techniques (¶0083- pressure signals detecting state of water such as leakages are determined by machine learning techniques and in ¶0099 teaches machine learning techniques are performed to determine water states related to e.g., water leakage more accurately).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Zhang, and Enev and use Enev’s machine learning techniques and identify a location of fault inside Zhang’s plumbing system and adjusting temperature of a zone with the machine learning techniques. One of ordinary skill in the art would have been motivated to use machine learning techniques and interfaces to minimize human’s errors with automating doing the right actions.
 
Regarding claim 13, Zhang fails to further disclose the state of the water is determined by analyzing a slope of the pressure within the pipe as a function of time.  
HASHIMOTO in figure 2 teaches the state of the water is determined by analyzing a slope of the pressure within the pipe 2,5 as a function of time (¶0005- detect freezing of water inside the heat exchanger and ¶0011-¶0012,the change in ΔP before and after freezing).


Regarding claim 14, Zhang in view of HASHIMOTO further discloses the state of the water is determined by performing a spectral analysis of the pressure within the pipe as a function of time (e.g. Figs. 2a-2c and ¶0093-¶0094).

Regarding claim 15, Zhang in view of HASHIMOTO further discloses the state of the water is confirmed by analyzing temperature measurements (e.g. sensors 210 in Fig.4 and ¶0120) at least one of within a building that houses the pipe or outside of the building that houses the pipe.

Regarding claim 16, Zhang in view of HASHIMOTO further discloses a transmitting  (¶0075 and FIG.1 DM 100 and DM: 102, 104, 108 and 110 in Fig.4) a sonar tone (¶0075 received by transducer module110 shown in Fig.1 for detecting vibration signal) toward the second location (e.g. Section 810 in Fig.4) that corresponds to the state (850 and ¶0039 or ¶0117-¶0119) of the water by analyzing (e.g. Fig.4 and ¶0117-¶0119 discloses the signals and vibrations from different locations relevant to locations 108,110, and 850 are analyzed by microprocessor 100/120 to be compared by signatures) a signal corresponding to the sonar tone after at least one of: the sonar tone has been transmitted through the second location, or the sonar tone has been reflected at the second location (leak location 850).  
Regarding claim 17, Zhang in view of HASHIMOTO discloses by the processor 100, the second location (location of leak 850 on 810) that corresponds to the state of the water by analyzing the pressure within the pipe as a function of time (signal processing 120/100 compares any vibration signature that are in time or frequency domain with vibration signals to determine in locating the leak in case of burst pipes as an example ¶0117-¶0119).  

Regarding claim 21, Zhang in view of HASHIMOTO further discloses determining, by the processor 100, whether the pipe has burst (e.g. ¶0063) by analyzing the pressure within the pipe (e.g.810) as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows).


 Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang , HASHIMOTO”, Netter, and Enev in view of “Dooley” (US 20170138023 A1, prior art of record)

Regarding claim 8, Zhang fails to further disclose: a heater that is configured to apply heat to the second location as a function of the state of the water.  

Dooley in Fig.1 teaches a heater (freezing prevention device 112) that is configured to apply heat (¶0023) to the second location as a function of the state of the water (e.g. ¶0021-fluid management system 100 including temperature sensors and controller 102 to apply heat to prevent freezing when pipes are in danger of freezing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply heat as taught by Dooley to Zhang’s second location. One of ordinary skill in the art would know it reduce the potential damages from freezing and pipe bursts.
Regarding claim 19, Zhang fails to further disclose applying, by a heater, heat to the second location as a function of the state of the water. 

Dooley in Fig.1 teaches applying by a heater (freezing prevention device 112) heat (¶0023) to the second location as a function of the state of the water (e.g. ¶0021-fluid management system 100 including temperature sensors and controller 102 to apply heat to prevent freezing when pipes are in danger of freezing).

The reasons for combining and motivation are the same as recited in the rejection of claim 8.

  Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Zhang , HASHIMOTO”, Netter, Takahashi, and Enev in view of “Trescott” (US 9759632 B2, prior art of record).

Regarding claim 9, Zhang discloses the processor is further configured to determine whether the pipe has burst but fails to further disclose: a flow sensor that is configured to measure a flow of the water within the pipe and determine whether the pipe has burst by analyzing the flow of the water within the pipe.

Trescott teaches in Fig.6 a flow sensor 610 that is configured to measure a flow of the water 625 within the pipe 611 and determine whether the pipe has burst by analyzing the flow of the water within the pipe (at least in Abstract Trescott teaches using flow sensor for determining leak).


Regarding claim 20, Zhang discloses determining, by the processor, whether the pipe has burst but fails to further disclose: measuring, by a flow sensor, and determining, whether the pipe has burst by analyzing the flow of the water within the pipe. 

Trescott teaches in Fig.6 measuring, by a flow sensor 610, a flow of the water 625 within the pipe (611); and determining,  whether the pipe has burst by analyzing the flow of the water within the pipe (at least in Abstract Trescott teaches using flow sensor for determining leak).

The reasons for combining and motivation are the same as recited in the rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856